Citation Nr: 0531207	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  89-44 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased apportionment of the veteran's 
surviving spouse's dependency and indemnity (DIC) 
compensation award, on behalf of the veteran's child who was 
a minor until September [redacted], 1990. 


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 until he 
died while on active duty in May 1976.  The appellant is the 
mother of the veteran and the custodian and adoptive mother 
of the veteran's birth child, [redacted], who was a minor until 
September [redacted], 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1988 Special Apportionment 
Decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey.  This is a contested 
claim.  The case was remanded in May 1990, March 1998, and 
April 2000 for further development and to provide both 
parties due process of law.


FINDINGS OF FACT

1.  The veteran died in May 1976 while in-service.  He was 
survived by his spouse, [redacted], and by a son, [redacted].

2.  [redacted] thereafter filed for and received DIC benefits.

3.  In May 1980, the appellant legally adopted [redacted]; she 
received an apportioned share of [redacted] DIC benefits on 
behalf of [redacted].

4.  [redacted] remarried in June 1981; the appellant thereafter 
received DIC benefits on [redacted] behalf.

5.  In May 1987 [redacted] divorced her second husband, and 
successfully sought reinstatement of her DIC benefits; 
effective June 1, 1987, [redacted] DIC benefits were terminated, 
and he instead received an apportioned share of [redacted] DIC 
benefits.

6.  [redacted] ceased to be a minor for VA purposes on September 
[redacted], 1990.  

7.  For the period from June 1987 to September [redacted], 1990, the 
monthly household expenses of [redacted] exceeded her monthly 
income; she had no assets.

8.  For the period from June 1987 to September [redacted], 1990, the 
monthly household expenses of the appellant exceeded her 
monthly income to an undeterminable extent.


CONCLUSION OF LAW

The appellant is not eligible for an increased apportionment 
of the veteran's surviving spouse's dependency and indemnity 
compensation award, on behalf of the veteran's child.  
38 U.S.C.A. § 5103, 5103A, 5307 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 3.450, 3.451, 3.461 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Finally, VA has a duty to notify the 
appellant that she should submit all pertinent evidence in 
her possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  The record shows that the appellant has not 
been specifically advised of the information and evidence 
necessary to substantiate her claim.  However, in connection 
with her claim for an increased apportioned share of [redacted]'s 
DIC benefits, she was provided with a form for identifying 
monthly income and expenses, and assets; the appellant 
completed and returned the form.  

The September 1988 Special Apportionment Decision from which 
the current appeal originates states that entitlement to 
receipt of an apportioned share of [redacted]'s DIC benefits in an 
amount greater than $80 (the extra amount the claimant was 
then receiving from [redacted]'s status as the child of the 
deceased veteran), required a special apportionment decision.  

The decision detailed income, expenses, and assets of both 
the appellant and [redacted], and explained that both women had 
expenses which exceeded income.  The decision concluded that 
to grant an increased apportionment share would create 
further hardship on [redacted], and therefore was not approved.  

The December 1988 statement of the case not only provided her 
with the pertinent regulation governing special 
apportionments, but specifically explained that granting an 
apportioned share of benefits from [redacted]'s DIC benefits beyond 
$80 would create an undue hardship on her  The supplemental 
statements of the case on file consistently provided the 
appellant with the pertinent regulations, and explained the 
basis for the denial of her claim.  She testified at the RO 
in April 1989, at which time she presented argument as to her 
financial situation, as well as [redacted]'s, and further explained 
why [redacted] was entitled to a greater apportioned share of 
benefits.

Given the above, the Board finds that the appellant was well 
aware of the information and evidence necessary to 
substantiate her claim.  Not only did the Special 
Apportionment Decision, statement of the case and 
supplemental statements of the case explain the basis for the 
denial of her claim, but she demonstrated at her April 1989 
hearing that she was well aware of what evidence was needed 
to substantiate the claim.  

The record shows that VA has not specifically advised the 
appellant of what part of the evidence is to be provided by 
her, and what part VA will attempt to obtain for the 
claimant.  The Board points out, however, that in the instant 
case the only relevant evidence is that pertaining to the 
period from May 1987 to September [redacted], 1990.  Moreover, the 
pertinent evidence for that period is information under the 
control of the appellant and [redacted], namely the particular 
financial situations of the appellant, [redacted], and [redacted] for the 
period at issue.  The appellant has not identified any 
information or evidence within VA's power to obtain, and the 
Board is unaware of any such information or evidence.  The 
Board points out that both the appellant and [redacted] have 
provided information concerning the financial status of their 
respective households for the period in question, including 
when specifically requested by VA to provide this 
information.
  
At this stage of the appeal, the Board finds that no further 
notice is needed to comply with the VCAA, and that the 
failure to provide the appellant with specific VCAA notice 
did not affect the essential fairness of the adjudication.  
The prior adjudication was not prejudicial to the appellant.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appellant has 
neither alleged nor shown prejudice from any error in the 
timing or content of the notices, regardless of their form, 
regarding her claim.

The Board additionally notes that the procedures required in 
contested claims, such as this one, have been followed.  See 
38 U.S.C.A. § 7105A (West 2002); 38 C.F.R. §§ 19.100, 19.101, 
19.102 (2005).

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985). 

Factual background

The veteran died while on active duty in May 1976.  At the 
time of his death, he had a spouse, [redacted], and a three year 
old son, [redacted].  [redacted] was born September [redacted], 1972.  The 
veteran was also survived, in pertinent part, by the 
appellant, his mother.  

Following the veteran's death, [redacted] applied for and was 
granted entitlement to DIC benefits.  She was paid at the 
rate of a surviving spouse with one child.  In May 1980, [redacted] 
consented to the adoption of [redacted] by the veteran's parents.  
The appellant and her spouse were apportioned the additional 
amount of benefits that [redacted] was paid for having a child.  

In June 1981, [redacted] remarried and her DIC benefits were 
terminated.  The veteran's parents were then provided DIC 
benefits on behalf of [redacted] at the rate applicable when there 
is no surviving spouse.  In 1982, the appellant became the 
sole custodian of [redacted].  In January 1984, the appellant was 
awarded DIC benefits in her own right on the basis of her 
status as the deceased veteran's parent. 

In May 1987, [redacted] divorced her second spouse and sought 
reinstatement of her DIC benefits as the surviving spouse of 
the veteran.  According to the divorce decree, she was 
awarded custody of a minor child born during her second 
marriage.  She was awarded benefits as the surviving spouse 
of the veteran, effective June 1, 1987.  In consequence, the 
appellant's award of DIC benefits on [redacted] behalf were 
terminated and she was instead granted an apportioned share 
of [redacted]'s DIC benefits equal to the additional amount of 
benefits that [redacted] was paid for having a child.  

The appellant appealed the above reduction of benefits on 
[redacted] behalf, and the Board in May 1990 concluded that the 
award of DIC benefits for [redacted] as the minor child of the 
veteran was properly reduced upon the reinstatement of [redacted]'s 
entitlement to DIC benefits as the surviving spouse of the 
veteran.

The appellant also pursued a claim for entitlement to an 
increased apportionment of the surviving spouse's DIC 
compensation award, on behalf of [redacted], who until September 
[redacted], 1990 was a minor child of the veteran.  This is the 
present claim on appeal.

On a VA Form 21-0514 dated in October 1987, the appellant 
reported receiving monthly Social Security income in the 
amount of $263, and yearly income of $3,600 from child 
support payments.  She also reported medical expenses 
totalling about $700, most of which were for treatment of her 
medical conditions.

In a March 1988 Financial Status Report the appellant 
reported that she was divorced, and had not worked for at 
least the prior two years.  She indicated that she had a 
total of $897 in monthly income, and a total of $2,505 in 
monthly expenses.  Her income included $275 per month from 
the Social Security Administration (SSA) for herself, and 
$622 per month from the SSA for [redacted].  She did not include 
the monthly amount [redacted] received from [redacted]'s DIC benefits.  
Her listed expenses included $540 per month for food for two 
people, $70 per month for gas and car maintenance, and $492 
for "Haircuts & Wash and Sets."  She indicated that she 
paid the monthly deficit from savings, which she reported had 
a current balance of $2,000.  She also reported $4,000 in 
additional assets (consisting of a 1985 model year car and 
household furnishings).  She reported owing $2,300 on 
installment contracts, which required monthly payments of 
$120.  She was current with all monthly obligations. 

At a hearing in April 1988, the appellant testified that she 
had supported [redacted] since the adoption, and that [redacted] 
contributed nothing to her biological son.  She indicated 
that she currently supported him on $80 per month, which she 
clarified was the monthly benefit he received from VA.

Received in June 1988 was a statement from [redacted] indicating 
that she had a total monthly income of $878, consisting of 
$300 from child support payments for her second child, and 
$578 (presumably from the DIC benefits).  She reported total 
monthly expenses of $940, and indicated that she had no 
assets.  Her listed expenses included $250 per month for 
food, and $40 per month for cab transportation.  She 
indicated that she did not contribute to [redacted]'s support.  She 
reported a total debt of about $481, of which about $374 
appears to pertain to a cable television bill.  She attached 
medical bills to her statement showing expenses owed for her 
child's medical needs for 1987 and 1988.

In July 1988, the appellant submitted a duplicate of her 
March 1988 Financial Status Report with an annotation stating 
that she was unable to work on account of certain medical 
disorders.  She attached a listing of medical expenses 
incurred for 1987 and 1988; the total for 1987 was about 
$1,300, and the total for 1988 was about $1,000.

In the September 1988 Special Apportionment Decision, the RO 
calculated the appellant's total monthly income as $977 
(including the monthly $80 received by [redacted], but not reported 
by the appellant) and total expenses as $2,505.  The RO 
calculated [redacted]'s total monthly income as $878, and her total 
monthly expenses as $940.  The RO noted that the appellant 
reported $3,000 in assets, and that [redacted] reported no assets.  
The RO concluded that while the appellant's expenses greatly 
exceeded her income, to increase the apportionment from 
[redacted]'s DIC benefits would create a greater hardship on [redacted] 
than already existed, given that [redacted]'s expenses also 
exceeded her income.

In several statements the appellant argues that [redacted] never 
supported or expressed interest in [redacted], and that [redacted] 
neither remembers nor honors the veteran.  She argues that 
[redacted] should receive a greater apportioned share of [redacted]'s DIC 
benefits out of respect for the veteran's service, and that 
VA's policy in this case should be to recognize the child as 
equally entitled to DIC benefits as the mother.  She also 
maintains that [redacted] was able bodied and had wasted the 
opportunity to receive educational benefits, and therefore to 
better her life.

On file is a VA Form 21-0514 dated in December 1988 from the 
appellant.  She reported receiving $275 per month from the 
SSA for herself, and $622 per month from the SSA for [redacted], in 
addition to $80 per month from VA.  She reported other income 
of $3,300 for 1988, and in anticipation for 1989.  On an 
attached sheet she reported incurring a household total of 
about $4,700 in medical expenses for 1988.

At an April 1989 hearing before a hearing officer at the RO, 
the appellant testified that she adopted [redacted] because [redacted] 
was not willing to care for him.  She suggested that [redacted] was 
unwilling to care for her second child either.  The appellant 
testified that she was in bankruptcy and had no savings.  She 
indicated that she received $275 per month from the SSA, and 
that [redacted] received $647 per month from the SSA, as well as 
$83 per month from VA.  The appellant reported expenses 
including $640 per month for rent, $400 per month for food, 
and $40 per month for [redacted]'s psychotherapy.  She noted that 
her daughters contributed money for food.  She testified that 
[redacted] received his medical care through CHAMPUS, and that she 
spent money on [redacted]'s school activities.  She also noted that 
[redacted] had saved his own money from a summer job to buy drums.  
She indicated that through [redacted]'s second mother-in-law she 
learned that [redacted] was working intermittently, and had placed 
her second child in day care.  She also learned through the 
second mother-in-law that [redacted] received $300 per month in 
child support, and that [redacted]'s ex-husband recently gave her 
$6,000 or $7,000.  The appellant admitted that she learned 
the above while the mother-in-law was in an agitated state.  
The appellant testified that she was unable to work.  The 
appellant's daughter suggested that the appellant should 
receive an apportioned share of [redacted]'s DIC benefits equal to 
the amount [redacted] was receiving before [redacted]'s benefits were 
reinstated; she explained that such an increased share would 
prevent the appellant's bankruptcy.

In a September 1989 statement, the appellant indicated that 
she had learned [redacted] was confined to a state mental hospital 
since May 1989, and to a private mental hospital even prior 
to that time.  In March 1990 her representative argued that 
[redacted]'s confinement demonstrated that her financial needs were 
now being met, and that her expenses therefore were no longer 
exceeding income.

On a VA Form 21-0514 dated in December 1989, the appellant 
reported that she was receiving $254 per month from the SSA, 
and had incurred some medical expenses.  She reported no 
other income for 1989 or 1990.

On a VA Form 21-0514 dated in November 1990, the appellant 
reported that she was receiving $299 per month from the SSA, 
and yearly income of $3,120 from undisclosed sources for 
1990.  She also reported incurring medical expenses totalling 
approximately $2,000 for 1989 and 1990.  In a December 1990 
statement, the appellant clarified that the $3,120 
represented monies received from her own status as "a 
veteran," and argued that those monies should not be 
considered by VA.

In December 1990, the appellant submitted another VA Form 21-
0514, on which she reported receiving $299 per month from the 
SSA.  She indicated that she was also receiving an 
undisclosed amount in VA benefits due to her status as a 
veteran.  She reported incurring over $2,800 in medical 
expenses for 1990.

Received in March 1992 was a statement from the appellant 
detailing her household income and expenses for January 1, 
1989, to September [redacted], 1990.  She indicated that her monthly 
expenses for January 1989 to December 1989 totalled about 
$369 (representing $83 from [redacted]'s VA benefits, and about 
$286 from her Social Security benefits).  Monthly expenses 
totalled $1,557 (including a monthly expense of $250 for 
food).  For January 1990 to September [redacted], 1990, she reported 
a monthly income of $385 (representing $86 from [redacted]'s VA 
benefits, and $299 for her Social Security benefits) and 
monthly expenses of $1,594.  She reported no payments for 
installment contracts for 1989 or 1990.

In a statement received in March 1992, [redacted] reported that she 
was confined to a state mental institution from May to 
September 1989.  She indicated that currently, her sole 
income was from DIC benefits in the monthly amount of 
approximately $700.  She indicated that she had no assets, 
and that her expenses totalled $680 per month.

On file is a VA Form 21-0514 received in June 2000 from the 
appellant, and covering the period from January 1989 to 
September [redacted], 1990.  For 1989, she reported receiving about 
$286 per month from her SSA benefits, and $83 per month for 
[redacted].  For 1990, she reported receiving $299 per month from 
her SSA benefits, and $86 per month for [redacted].  In an attached 
statement she indicated that during this period [redacted] had 
worked four to five days per week, about 7 hours a day, at 
$4.25 per hour (a calculated monthly income of from $476 to 
$595).  She also attached an award letter from the Social 
Security Administration indicating that [redacted] received a total 
of $7,764 in 1989 (a calculated monthly benefit of $647), and 
a total of $6,093 in 1990 (a calculated monthly benefit of 
$677 for January to September 1990).

In April 2005, [redacted] indicated that she had not received the 
form for reporting her income and expenses for 1989 and 1990.  
She indicated, however, that she was psychiatrically 
hospitalized at a private facility in 1989 for only 30 days.  
She essentially indicated that the bill for her 
hospitalization was forgiven in light of her low income, but 
she noted that she had still paid rent on her apartment, and 
paid for personal items, while hospitalized.  She recalled 
her rent as around $325 per month, and her personal expenses 
as $80 to $90 per month.  She also indicated that she had 
reviewed the transcript of the April 1989 hearing.  She 
challenged the testimony of the appellant concerning her 
second child, explaining that she asked her second mother-in-
law to care for the child only for the period of psychiatric 
hospitalization.  With respect to the testimony concerning 
the receipt of between $6,000 and $7,000 from her ex-husband, 
she indicated that he actually gave her $500 per month, and 
only during the period during which they were separated 
pending the final divorce.  She indicated that once the 
divorce was final and her DIC benefits re-instated, she only 
received child support payments.  She indicated that she did 
provide support for [redacted] in the form of initially setting up 
a trust fund from the proceeds of the veteran's life 
insurance, but that the appellant later admitted to her that 
[redacted]'s grandfather had squandered the money.

On a VA Form 5655, [redacted] reported that she currently received 
a total monthly income of $993, with total monthly expenses 
of around $860.  She indicated that she had no assets, and 
that her savings totalled less than $80.

Analysis

Pertinent law and regulations provide that where any of the 
children of a deceased veteran are not living with the 
veteran's surviving spouse, the pension, compensation, or DIC 
otherwise payable to the surviving spouse may be apportioned.  
See 38 U.S.C.A. § 5307(b); 38 C.F.R.  § 3.450(a)(2).

Without regard to any other provision regarding 
apportionment, where hardship is shown to exist, DIC benefits 
may be specially apportioned between the surviving spouse and 
children on the basis of the facts in the individual case, as 
long as it does not cause undue hardship to the other  
persons in interest.  In determining the basis for a special 
apportionment, consideration will be given to such factors 
as: 1) the amount of VA benefits  payable; 2) other resources 
and income of the veteran and  those dependents in whose 
behalf apportionment is claimed; and 3) special needs of the 
veteran, his or her dependents,  and the apportionment 
claimants.  Ordinarily, apportionment of more than 50 percent 
of the veteran's benefits would constitute undue hardship, 
while apportionment of less than 20 percent would not provide 
a reasonable amount for any apportionee.  38 C.F.R. § 3.451.

The surviving spouse's award of DIC will be apportioned where 
there is a child or children under 18 years of age and not in 
the custody of the surviving spouse.  The surviving spouse's 
award of DIC will not be apportioned under this condition for 
a child over the age of 18 years.  38 C.F.R. § 3.461(a).  

The share for each of the children under 18 years of age, 
including those in the surviving spouse's custody as well as 
those who are not in such custody, will be at rates approved 
by the Under Secretary for Benefits except when the facts and 
circumstances in a case warrant special apportionment under 
38 C.F.R. § 3.451.  The share for the surviving spouse will 
be the difference between the children's share and the total 
amount payable.  In the application of this rule, however, 
the surviving spouse's share will not be reduced to an amount 
less than 50 percent of that to which the surviving spouse 
would otherwise be entitled.  38 C.F.R. § 3.461(b)(1).

The record reflects that following the remarriage of [redacted], 
[redacted] received DIC benefits at the rate allowable for a child 
when there is no surviving spouse.  Upon the reinstatement of 
[redacted]'s entitlement to DIC benefits, [redacted]'s entitlement to 
such benefits in his own right was terminated, and he 
received an apportioned share of [redacted]'s DIC benefits in an 
amount equal to the additional monies she received for [redacted]; 
this amounted to $77 per month for 1987, $80 per month for 
1988, $83 per month for 1989, and $86 per month for 1990.

The appellant maintains that she is entitled, on [redacted]'s 
behalf, to an increased  apportioned share of [redacted]'s DIC 
benefits for the period from June 1987 to September [redacted], 1990 
(the date [redacted] turned 18 and was therefore no longer a 
minor), because [redacted] did not provide support for [redacted], and 
because the appellant's household expenses greatly exceeded 
monthly household income.  She also argues that [redacted]'s 
finances are better than she admits.

In this case, the financial statements provided by the 
appellant and [redacted] show that they both were unable to meet 
their monthly expenses with their monthly household incomes 
during the period in question.  The Board notes that while 
[redacted] indicates that her monthly income now exceeds her 
monthly expenses, her current financial status is irrelevant 
for the purpose of determining whether an increased 
apportionment from her DIC benefits was warranted during the 
period from June 1987 to September 1990.

On her March 1988 Financial Status Report, the appellant 
reported $897 in monthly income, $2,505 in monthly expenses, 
$4,000 in assets, and $2,300 in debts.  In June 1988 [redacted] 
reported monthly income of $878, monthly expenses of $940, no 
assets, and debts totalling $481, as well as medical expenses 
for her second child.  The RO concluded that an increase in 
the apportionment to [redacted] would create undue hardship on [redacted] 
as her monthly expenses already exceeded her monthly income.  
The Board agrees.

In this regard, while the appellant contends that [redacted] had 
worked on an intermittent basis, she notably did not provide 
any information as to whether [redacted] had worked at any point 
from June 1987 to September 1990.  In fact, the appellant 
later argued instead that [redacted] was able bodied enough to 
work, and could have supported herself better had she taken 
advantage of certain educational opportunities.  [redacted] has not 
indicated at any point that she worked after her divorce in 
May 1987, or reported any income suggesting that she had 
worked.  Moreover, while the appellant contends that [redacted] 
received several thousands of dollars from her ex-husband, 
she admittedly obtained this information from a person upset 
with [redacted], and who has not herself submitted any statement to 
VA confirming the appellant's perception of what was said.  
[redacted] has explained that the money in question was received 
prior to her divorce in May 1987, was given in the form of 
temporary support in light of the pending divorce, was not 
provided in one payment but was distributed in monthly 
payments of $500, and ceased once they were divorced.  The 
Board has no reason to doubt [redacted]'s account, particularly as 
the appellant was not involved in the arrangement between 
[redacted] and her ex-husband.  

The appellant also maintains that [redacted]'s financial needs were 
largely met by the facilities at which she was 
psychiatrically hospitalized in 1989.  [redacted] indicates that 
she was actually hospitalized for only five months in 1989, 
and that during this time she still had to pay her rent and 
pay for personal expenses.  The Board has no reason to doubt 
[redacted]'s account, and again points out that the appellant does 
not claim to have any personal knowledge of [redacted]'s finances 
during the period of hospitalization.

In short, the Board finds credible [redacted]'s account of her 
finances for the period in question, and notes that [redacted]'s 
account has been consistent, even through her latest 
statement in March 2005.  The record consequently shows that 
[redacted]'s monthly expenses exceeded her income, and that she had 
no assets in reserve.  The Board notes in passing that during 
the period at issue, [redacted], like the appellant, was a single 
mother with responsibility for a child.  The Board finds that 
she would therefore have experienced undue hardship were the 
appellant granted an increased apportioned share of DIC 
benefits for the period at issue.

In contrast, the Board finds the appellant's account of her 
own finances during the period at issue questionable at 
times, and arguably embellished.  For example, in her initial 
Financial Status Report she did not report [redacted]'s income from 
VA, and did not do so until the RO included the amount in the 
September 1988 decision.  She also reported monthly expenses 
of exceeding $2,500, but in that total included a monthly 
expense of $492 for haircuts and other grooming activities-
an amount the Board finds exorbitant and unreasonable.  She 
also included monthly food expenses of over $500, an amount 
which the Board finds somewhat excessive for a family of two.  
In later statements, the appellant amended her monthly 
expenses to around $1,500 for the period at issue, indicating 
that she actually only spent around $250 per month for food, 
and no longer listed expenses for grooming activities.  

Further, the appellant consistently failed to account for all 
income during the period at issue, although she was plainly 
aware that VA required an accounting of all income and 
expenses in connection with her claim.  For example, other 
than failing to report [redacted]'s income in April 1988, in 
December 1988 she identified a previously unreported yearly 
income of $3,300.  In November 1990, he reported the income 
as $3,120, and after the RO request an explanation for the 
income, admitted that she was receiving VA benefits based on 
her status as a veteran, although she then contended that the 
monies should not be considered by VA.  She did not 
subsequently report this income to VA.  In addition, she did 
not report [redacted]'s income from a summer job until her April 
1989 hearing, and even then did not detail the income he 
received from the job until prodded by the Board's April 2000 
remand.

The Board notes that the appellant reported medical expenses 
during the period at issue totalling more than $8,600.  Most 
of the expenses were incurred for the treatment of the her 
own health problems, rather than [redacted]'s.  While [redacted] also 
incurred medical expenses, her reported expenses are not even 
remotely close to that of the appellant's.  Nevertheless, in 
light of the appellant's history of selectively reporting 
income and expenses, the Board finds that her financial 
situation in comparison to [redacted]'s for the period at issue was 
not demonstrably worse in any substantial manner. 

In short, for the period from June 1987 to September [redacted], 
1990, the record reflects that the appellant was already 
receiving an apportioned share of [redacted]'s DIC benefits equal 
to the extra amount [redacted] received on account of [redacted]'s status 
as the child of the deceased veteran.  The evidence 
additionally shows that for the period in question, [redacted]'s 
finances were such that she was not receiving enough income 
to pay for her expenses, and that apportioning an increased 
share of her DIC benefits to [redacted] would have created an undue 
hardship on her, particularly as she had no assets.  Although 
the appellant maintains that her financial situation was much 
more precarious than [redacted]'s, the Board does not find her 
assertions supported by the record, and in any event notes 
that the regulation at issue provides that an apportionment 
may be made as long as it does not cause undue hardship on 
the other party in interest.  In this case, that other party 
is [redacted]

The Board acknowledges the appellant's belief that, 
regardless of any undue hardship to [redacted], she is entitled to 
a greater apportioned share of the DIC benefits in [redacted]'s 
behalf, either because VA's policy should change to recognize 
a spouse and child as equally entitled to benefits, or 
because of perceived moral failings in [redacted]  The Board is 
bound by the law in this matter, however, and is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994). 

Accordingly, for the reasons stated above, the Board finds  
that the preponderance of the evidence is against the grant 
of an increased apportionment of [redacted]'s DIC benefits.  




ORDER

Entitlement to an increased apportionment of the veteran's 
surviving spouse's dependency and indemnity compensation 
award, on behalf of the veteran's child who was a minor until 
September [redacted], 1990, is denied. 


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


